IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        ____________________

                            No. 99-21153

                          Summary Calendar
                        ____________________


     UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee

          v.

     ANDREW NELSON RICHARDSON,

                                     Defendant-Appellant


_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                         No. H-99-CR-211-1
_________________________________________________________________

                          November 2, 2000

Before KING, Chief Judge, WIENER, Circuit Judge, and LYNN,*
District Judge.

PER CURIAM:**




     *
        District Judge of the Northern District of Texas,
sitting by designation.
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
     Defendant-Appellant Andrew Nelson Richardson appeals the

district court’s application of § 2K2.1(c) of the United States

Sentencing Guidelines.   See U.S. SENTENCING GUIDELINES MANUAL

§ 2K2.1(c) (1998).   For the following reasons, we AFFIRM.

     Based upon information from a confidential informant who

alleged Richardson was selling drugs out of his residence, the

Bureau of Alcohol, Tobacco, and Firearms (ATF) executed a search

warrant on Richardson’s home.    The federal agents found a loaded

.25 caliber pistol, a loaded Winchester 12 gauge shotgun, 87

rounds of ammunition, and a marijuana cigar.      ATF agents then

obtained Richardson’s consent to search his Ford Tempo parked

outside his residence.   Richardson had been seen driving this car

only five minutes prior to the search.     In a pill bottle in the

trunk of his car, the agents found twenty-six rocks of crack

cocaine weighing 4.8787 grams.    Richardson also had $1800.00 on

his person.   Richardson subsequently pled guilty to one count of

being a felon in possession of a firearm in violation of 18

U.S.C. § 922(g).

     In calculating his sentence, the district court relied on a

presentence report (PSR) prepared by the probation department.

The PSR applied § 2X1.1, the cross-reference section of the

firearm guideline § 2K2.1(c)(1)(A), calculating Richardson’s

sentence based on the narcotics found in his car under § 2D1.1.

Under the cross-referenced section of the Sentencing Guidelines,

Richardson’s offense level was adjusted upwards two levels

                                  2
because “the defendant used or possessed any firearm or

ammunition in connection with the commission or attempted

commission of another offense.”1       The district court accepted the

recommended offense level score contained in the PSR and

sentenced Richardson to 115 months in prison.

     Richardson objected to the use of the narcotics guideline as

opposed to the firearm guideline because it increased his offense

level and resulted in a longer prison sentence.       Richardson

argued that there was no nexus between the firearms found in his

house and the narcotics found in his automobile.       See United

States v. Mitchell, 166 F.3d 748, 751 (5th Cir. 1999).

     We agree with the district court that a permissible

inference can be drawn that there was a nexus between the drugs

found in Richardson’s car and the guns found in Richardson’s

house.   An informant stated that drugs were being sold from the

table in Richardson’s living room where weapons were always

present; the firearms at issue here were found in his living

room; Richardson had been seen driving the car where drugs were

found five minutes before the ATF agents executed their search

     1
        Specifically, under the narcotics guideline, Richardson
received a base offense level of twenty-four for the 4.8787 grams
of crack cocaine. See U.S. SENTENCING GUIDELINES MANUAL §
2D1.1(c)(8). This base offense level was adjusted upwards two
levels under § 2D1.1 for the firearms possessed during a
narcotics offense. The PSR also recommended a three-level
downward departure for acceptance of responsibility, resulting in
an offense level of twenty-three. Had he been charged under the
firearm guideline, Richardson alleges he would have received an
offense level of nineteen.

                                   3
warrant; and marijuana was found in the house.   The district

court did not clearly err in finding a sufficient nexus between

the drugs and the guns, and we accordingly AFFIRM Richardson’s

conviction and sentence.

     AFFIRMED.




                                4